DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group I comprising claims 1 – 10 in the reply filed on 5/14/2021 is acknowledged. Applicant canceled claim 11.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 9 – 15 of U.S. Patent No. 9,575,078 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to essentially the same method.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,575,078 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to essentially the same method. Claim 2 of the patent recites that the processing comprises passing the portion though the passage. The claim does not recite that the portion is passed through the passage multiple times. However, it would have been obvious to a person of ordinary skill in the art to pass a portion of a sample multiple times in order to improve testing accuracy. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.04). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 – 8 and 10 are rejected under pre-AIA  35 U.S.C. 102(a)/(b)/(e) as being anticipated  by Huang et al. (US 2011/0203367 A1; “Huang”).
Regarding claim 1, Huang teaches a method of testing blood hemostasis (¶¶15, 22 and 79) comprising: 

pre-processing at least a portion of the blood sample by passing the portion through the passage (¶¶81 - 84);
communicating the pre-processed portion to a sample retention structure (e.g., sample chamber 12 or 42; ¶¶49 – 53 and 81 - 84) portion of the fluid processing structure; and
testing the pre-processed portion to obtain data indicative of at least one 
hemostasis parameter (¶¶89 - 92).
Regarding claim 2, Huang teaches wherein pre-processing comprises passing the portion through the passage multiple times (e.g., the use of replicate test samples; ¶72).
Regarding claim 3, Huang teaches wherein the fluid processing structure comprises a pump and wherein passing the portion through the passage comprises pumping the portion through the passage (e.g., sample fluid can flow under the force of pneumatic pressure which implicitly indicates the use of a pump; ¶71).
Regarding claim 4 , Huang teaches wherein communicating the pre-processed portion to the sample retention apparatus comprises pumping the sample to the sample retention apparatus (e.g., sample fluid can flow under the force of pneumatic pressure which implicitly indicates the use of a pump; ¶71).
Regarding claim 5, Huang teaches wherein the fluid processing structure comprising first and second passages, and pre-processing comprises passing a first portion of the blood sample through the first passage and passing a second portion of the blood sample through the second 
Regarding claim 6, Huang anticipates further communicating the pre-processed first portion to a first sample retention structure portion and communicating the pre-processed second portion to a second sample retention structure portion (e.g., the apparatus can include two or more sample chambers with associated connecting channels for processing replicate test samples;¶72), and simultaneously testing the pre-processed first portion to obtain a first hemostasis parameter (e.g., blood coagulation; ¶42), and testing the pre-processed second portion to obtain a second hemostasis parameter (¶¶41 – 48; 72, and 89 - 92).
Regarding claim 7, Huang teaches wherein testing comprises exciting the pre-processed portion to resonant vibration (e.g., via  a vibrating transducer; ¶¶41 – 48 and 54 – 60).
Regarding claim 8, Huang teaches wherein the hemostasis parameter comprises at least one of: time to initial clot formation, rate of clot formation, maximum clot strength and time to clot lysis (blood coagulation (aPTT assay); ¶¶41 – 48; 72, and 89 - 92).
Regarding claim 10, Huang teaches the method of claim 1, comprising graphically depicting the data (e.g., using charts; ¶¶89 – 91).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2011/0203367 A1; “Huang”).
Regarding claim 9, Huang does not specifically teach the method of claim 1, comprising communicating the data via a network. However, Huang teaches that the apparatus comprises a cartridge or microelectricalmechanical device (¶¶9 and51). These devise are well known in the art to comprise portable or point-of care devices for performing biochemical analyses. It is prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to further include the step of communicating the data via a network of test results in order to keep primary care physicians aware of a patient’s health status for example.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797